EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on October 28, 2021 and to the petition decision mailed on January 10, 2022.
Receipt and entry of the replacement drawing for Figure 1, the amended abstract, and the amended drawings filed on October 28, 2021 are acknowledged.
The replacement drawings (i.e., for Figure 1) were received on October 28, 2021.  These drawings are acceptable.
Applicant’s amendments and remarks have overcome all outstanding objections and rejections as cited in the previous Office action. Applicant has not presented any arguments or amendments to obviate the claim interpretation of certain claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as cited by the examiner in the previous Office action; therefore, the aforementioned claim interpretation of the corresponding claim limitations remains undisputed.
Claims 1 through 3 and 5 through 10 are allowable. The restriction requirement , as set forth in the Office action mailed on October 1, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 1, 2019 is partially withdrawn (i.e., with regard to the election of species requirement only).  Claims 11 through 15, directed to the various 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 through 3 and 5 through 15 are hereby allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record, while showing many instances of underground and borehole heat pipes for providing geothermal heat, does not show nor reasonably suggest the particular combination of at least one borehole heat pipe inserted into a borehole and a plurality of surface heat pipes which are specifically arranged relative to one another as recited in base claim 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior and related art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763